Title: [Diary entry: 12 November 1788]
From: Washington, George
To: 

Wednesday 12th. Thermometer at 44 in the Morning—52 at Noon and 51 at Night. Wind at So. Wt. all day & pleasant—Clear in the morning, but a little lowering towards 3 oclock—clear afterwards. The force of yesterday was employed in the roads to day. Mrs. and Miss Stuart went away after breakfast. I rid to the repairers of the Road and to my New Barn—the Rafters of which were all raised about Noon. Mr. Lund Washington dined here again to day.